MEMORANDUM DECISION                                                            FILED
                                                                          Apr 12 2017, 10:28 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          CLERK
                                                                           Indiana Supreme Court
regarded as precedent or cited before any                                     Court of Appeals
                                                                                and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher Reid,                                        April 12, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         16A01-1611-CR-2554
        v.                                               Appeal from the Decatur Superior
                                                         Court
State of Indiana,                                        The Honorable Matthew Bailey,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         16D01-1512-F6-793



Altice, Judge.


                                          Case Summary


Court of Appeals of Indiana | Memorandum Decision 16A01-1611-CR-2554 | April 12, 2017              Page 1 of 6
[1]   Christopher Reid appeals the sentence imposed following his plea of guilty to

      operating a motor vehicle after being adjudicated a habitual traffic violator

      (HTV) and his admission to being a habitual offender. On appeal, Reid argues

      that his four-and-a-half-year sentence, with four years executed and six months

      suspended to probation, is inappropriate in light of the nature of the offense and

      his character.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On December 10, 2015, Reid was pulled over for impeding the flow of traffic by

      remaining in the left-hand passing lane of a four-lane divided highway. When

      the police officer checked Reid’s driver’s license, he learned that Reid’s driving

      privileges were suspended due to his HTV status. Reid was placed under arrest

      and charged with operating a vehicle after being adjudicated an HTV. The

      State subsequently added a habitual offender allegation.


[4]   On September 20, 2016, Reid pled guilty to the HTV charge and admitted his

      habitual offender status without the benefit of a plea agreement. The trial court

      sentenced Reid to two and a half years for the HTV offense, enhanced by two

      years for being a habitual offender, resulting in an aggregate sentence of four

      and a half years. The trial court ordered the first four years executed in the

      Department of Correction and the remaining six months suspended to

      probation. Reid now appeals.



      Court of Appeals of Indiana | Memorandum Decision 16A01-1611-CR-2554 | April 12, 2017   Page 2 of 6
                                          Discussion & Decision


[5]   Reid argues that his sentence is inappropriate in light of the nature of the

      offense and his character. Article 7, section 4 of the Indiana Constitution grants

      our Supreme Court the power to review and revise criminal sentences. See

      Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014), cert. denied, 135 S. Ct. 978

      (2015). Pursuant to Ind. Appellate Rule 7, the Supreme Court authorized this

      court to perform the same task. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). Per App. R. 7(B), we may revise a sentence “if after due consideration

      of the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” Inman v.

      State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App. R. 7). “Sentencing review

      under Appellate Rule 7(B) is very deferential to the trial court.” Conley v. State,

      972 N.E.2d 864, 876 (Ind. 2012). Reid bears the burden on appeal of

      persuading us that his sentence is inappropriate. See id.


[6]   The determination of whether we regard a sentence as inappropriate “turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell, 895
N.E.2d at 1224). Moreover, “[t]he principal role of such review is to attempt to

      leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is

      not our goal in this endeavor to achieve the perceived “correct” sentence in

      each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

      Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,
      Court of Appeals of Indiana | Memorandum Decision 16A01-1611-CR-2554 | April 12, 2017   Page 3 of 6
      the question is whether the sentence imposed is inappropriate.” King v. State,

      894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original).


[7]   In order to assess the appropriateness of a sentence, we first look to the

      statutory range established for the classification of the relevant offense.

      Pursuant to his guilty plea, Reid was convicted of operating a vehicle after

      being adjudicated an HTV, a Level 6 felony, and found to be a habitual

      offender. The sentencing range for a Level 6 felony is six months to two and

      half years, with an advisory sentence of one year. Ind. Code § 35-50-2-7(b).

      Additionally, a person who is convicted of a Level 5 or 6 felony and who is

      found to be a habitual offender shall be sentenced to an additional term

      between two and six years. I.C. § 35-50-2-8(i). Reid received the maximum

      sentence of two and a half years for his HTV conviction, but the minimum two-

      year enhancement for being a habitual offender.


[8]   The nature of Reid’s offense is unremarkable—he operated a vehicle despite

      being aware of his HTV status. On appeal, Reid argues that the seriousness of

      his offense is mitigated because he drove out of necessity. 1 Specifically, he

      directs our attention to his own testimony at his sentencing hearing, in which he

      stated that he had to get to Marion County for a court date on a separate

      criminal matter. Reid testified that his partner was too sick to drive him to

      court, so he had gone to get a friend to drive him. The friend drove for a while,



      1
       Reid also questions the legality of the traffic stop that resulted in his arrest, but he waived such arguments
      by pleading guilty.

      Court of Appeals of Indiana | Memorandum Decision 16A01-1611-CR-2554 | April 12, 2017                 Page 4 of 6
      but Reid testified that she suffered from schizophrenia and he believed that her

      mental state made it unsafe for her to continue. Reid was pulled over while

      driving back home after pleading guilty to a misdemeanor in Marion County.


[9]   Even if these facts are viewed as mitigating the nature of the offense, Reid’s

      character standing alone easily supports the sentence imposed. Reid’s criminal

      history is very lengthy and spans over two decades. In 1997, when Reid was

      just fifteen years old, he committed misdemeanor selling tobacco to a minor in

      Alabama.2 Reid accumulated several more convictions in Alabama over the

      next ten years, including two counts misdemeanor domestic violence, reckless

      driving, and attempt to elude police in 2000. In 2006, Reid was convicted of

      driving while intoxicated, harassment, driving without a license, and

      misdemeanor domestic violence. In 2007, Reid was convicted of two counts of

      misdemeanor public intoxication and, yet again, misdemeanor domestic

      violence. Reid’s criminal history in Indiana began in 2008, when he was

      convicted of Class C felony battery by bodily waste. In 2010, Reid was

      convicted of operating while intoxicated and resisting law enforcement, both as

      Class A misdemeanors. In 2011, Reid was convicted of Class D felony

      attempted residential entry, as well as intimidation and resisting law

      enforcement, both Class A misdemeanors. In 2012, Reid was charged with

      residential entry, theft, and intimidation, all Class D felonies, as well as Class A




      2
       There are no cases listed under the juvenile history section of Reid’s pre-sentence investigation report.
      Although this offense took place when Reid was a minor, it is listed as an adult conviction.

      Court of Appeals of Indiana | Memorandum Decision 16A01-1611-CR-2554 | April 12, 2017                Page 5 of 6
       misdemeanor battery resulting in bodily injury. It is apparent from the pre-

       sentence investigation report that Reid was convicted of at least one of the 2012

       charges, but it is unclear which one or ones. In 2014, Reid was convicted of

       Class D felony theft and two counts of Class D felony operating while

       intoxicated. In addition to his numerous convictions, Reid has repeatedly

       violated the conditions of his probation and had his probation terminated

       unsuccessfully.


[10]   Reid’s argument that his criminal history is nonviolent does not hold water. He

       has amassed numerous convictions for violent crimes. We are likewise

       unpersuaded by Reid’s novel argument that his request to serve his sentence on

       home detention was “altruistic” because it would be more cost-effective for the

       county in light of Reid’s serious medical conditions. Appellant’s Brief at 10. In

       light of Reid’s poor character, which is amply demonstrated by his lengthy

       criminal history, we cannot conclude that his sentence of four and a half years

       with four years executed and six months suspended to probation is

       inappropriate.


[11]   Judgment affirmed.


[12]   Kirsch, J. and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 16A01-1611-CR-2554 | April 12, 2017   Page 6 of 6